Per Curiam :
A former appeal was granted in this case from an order sustaining a demurrer to the defendant’s special plea, .and that order was reversed and the cause remanded for further pro*125ceedings not inconsistent with the opinion then delivered. 25 App. D. C. 415.
TJpon such further proceeding, the plaintiff elected to stand upon his said demurrer, and final judgment was thereupon rendered for the defendant. From that judgment the plaintiff has prosecuted this appeal. Having been rendered in accordance with the mandate and opinion of this court, the judgment will be affirmed with costs; and it is so ordered. Affirmed.
A writ of error to the Supreme Court of the United States was allowed October 18, 1905.